DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.
 
Status of the Claims
Claims 1-9, 13, 15-17, 19, 20, 22, 23, 29, and 30 are pending, presented for examination, and rejected as set forth below.

Response to Amendment
The Declarations under 37 CFR 1.132 filed by Dr. Ostroff on 21 September 2022 are sufficient to overcome a rejection of remaining Claims 1-9, 13, 15-17, 19, 20, 22, 23, 29, and 30 under 35 U.S.C. 103 based upon the combined teachings of Jamas I, Jamas II, Sauter, Wheatcroft, Franklin, and Bessette, alone or in further combination with Sances as set forth in the office action of 22 March 2022.
The 21 September Ostroff declarations provide a direct comparison of the pesticidal efficacy of the instantly claimed glucan-encapsulated thymol to that of non-encapsulated thymol recognized by the Bessette references as effective pesticides.  Applicants data demonstrating a two- to five-fold improvement in pesticidal efficacy at multiple time points achieved by the glucan particle encapsulation of the thymol pesticide compared to non-encapsulated thymol pesticide is surprising in that nothing of the record establishes that an increase in efficacy would be expected from employing a composition understood by the artisan at the time as effective in providing for the sustained or delayed release of active agents encapsulated thereby.  While the art of record would possibly establish an expectation that comparable pesticidal effects of such encapsulated pesticides would be seen for a longer period of time relative to non-encapsulated versions, nothing provides guidance to establish the expectation that such a multiple-fold increase in efficacy would be seen.
In light of this data and the surprising effects they show, the examiner has WITHDRAWN the rejections of presently amended Claims 1-9, 13, 15-17, 19, 20, 22, 23, 29, and 30 under 35 U.S.C. 103 based upon the combined teachings of Jamas I, Jamas II, Sauter, Wheatcroft, Franklin, and Bessette, alone or in further combination with Sances as set forth in the office action of 22 March 2022.

Double Patenting – Obviousness-Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9, 13, 15-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,638,750 in view of Wheatcroft, Franklin, Bessette, and Sances, discussed above.  
The ‘750 patent claims both hollow glucan particle compositions possessing a defined amount of lipid which contain terpenes, in specific embodiments citral, eugenol, thymol, or combinations thereof, but does not specifically claim the insecticidal use of such compositions.  However, looking to the combined disclosures of Wheatcroft, Franklin, Bessette, and Sances, hollow glucan particle compositions containing terpenes, specifically citral, eugenol, thymol, or combinations thereof are known to be useful in the killing of insects such as two-spotted spider mites and the treatment of the plants which they infest, either by spraying directly on the pests or the plants the infest, or by irrigation.  The instant claims and the claims of the ‘750 patent, taken with the knowledge possessed by the skilled artisan represented by the combined teachings of Wheatcroft, Franklin, Bessette, and Sances, therefore amount to the rearrangement of known processes according to known means well in the possession of a skilled artisan.  
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various compositions claimed by the ‘750 patent, combined with the recognized methods disclosed by the teachings of Wheatcroft, Franklin, Bessette, and Sances to arrive at the instant claims.

Claims 1-9, 13, 15-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,439,416 in view of Wheatcroft, Franklin, Bessette, and Sances, discussed above.  
The ‘416 patent claims both hollow glucan particle compositions possessing a defined lipid content overlapping that of the instant claims, containing terpenes, in specific embodiments citral, eugenol, thymol, or combinations thereof, as well as methods of killing microorganisms using such compositions when applied to plants, but does not specifically claim the insecticidal use of such compositions.  However, looking to the combined disclosures of Wheatcroft, Franklin, Bessette, and Sances, hollow glucan particle compositions containing terpenes, specifically citral, eugenol, thymol, or combinations thereof are known to be useful in the killing of insects such as two-spotted spider mites and the treatment of the plants which they infest, either by spraying directly on the pests or the plants the infest, or by irrigation.  The instant claims and the claims of the ‘416 patent, taken with the knowledge possessed by the skilled artisan represented by the combined teachings of Wheatcroft, Franklin, Bessette, and Sances, therefore amount to the rearrangement of known processes according to known means well in the possession of a skilled artisan.  
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various compositions claimed by the ‘416 patent, combined with the recognized methods disclosed by the teachings of Wheatcroft, Franklin, Bessette, and Sances to arrive at the instant claims.

Claims 1-9, 13, 15-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent 10,667,512.
While the claims of the ‘512 patent are not identical in scope to those set forth by the instant claims, as the independent claims of the ‘512 patent require the glucan particles to possess a particular lipid content as well as contain a specific terpene, thymol, the claims of the ‘512 patent would, if available as prior art against the instant application, anticipate the scope of the methods of the instant application.

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered.
Applicants sole argument concerning the remaining obviousness-type double patenting rejections is that because any patent issuing from the present application would expire prior to that of any of the 10,638750, 9,439,416, or 10,667,512 patents, a Terminal Disclaimer is unnecessary as no improper prolongation of the patent term would be afforded in the absence of such a Disclaimer.  While Applicants’ position is not incorrect, so far as it goes, Applicants are reminded that the doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention.  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).  The submission of a terminal disclaimer in compliance with 37 CFR 1.321(c) or (d) to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group.  Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.  As no such Terminal Disclaimer has been filed, and applicants assert no additional arguments concerning the propriety of the rejections, they are properly maintained as set forth above.

Conclusion
No Claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613